Order entered January 29, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00201-CV

                        KIMBERLY GOMEZ, Appellant

                                         V.

                SHAHRAM N. SANI, M.D., ET AL., Appellees

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-17-17417

                                     ORDER

      Before the Court is appellees Emily Knez, M.D. and Greater Dallas

Radiology Associates, PLLC’s January 28, 2021 second unopposed motion for

extension of time to file their response brief.       We GRANT the motion and

ORDER the brief be filed no later than February 4, 2021.

      On the Court’s own motion, we EXTEND THE DEADLINE for filing

appellant’s reply brief to February 24, 2021.

                                                /s/   KEN MOLBERG
                                                      JUSTICE